DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                   Statement of positive recitation


Claims 8-14 and 29-36 recite, “a machine readable medium”. However, the specification, paragraph 0106, recites, “A computer-readable storage medium, in at least one embodiment, is a non-transitory computer-readable medium. In at least one embodiment, at least some computer-readable instructions usable to perform process 500 are not stored solely using transitory signals (e.g., a propagating transient electric or electromagnetic transmission)”.










Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 15, 22 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (USPAP       2020/0193,607), hereinafter, “Sun”.

Regarding claim 1, Sun recites, one or more circuits to use one or more neural networks to identify one or more objects in one or more images based, at least in part, on a likelihood that the one or more objects is different from other objects in the one or more images (Please note, paragraph 0043. As indicated the shape regressor can include a feedforward neural network that can be trained to detect contours or outlines of objects in images. The shape regressor predicts image shape distribution (e.g., positions of points on the outline or contour of at least one object) of the training images (operation 708). In some embodiments, the predicted image shape distribution can include a number of outline points and their probability distributions. The number of outline points can be different from the number of outline points labeled in the annotated sample images).
Regarding claims 8, 15, 22 and 29, similar analysis as those presented for claim 1 above are applicable.



Allowable Subject Matter


Claims 2-7, 9-14, 16-21, 23-28 and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein determining probability distributions for a set of properties of a plurality of bounding boxes detected in the one or more images; calculating one or more uncertainty values from the probability distributions and aggregating the one or more uncertainty values to determine one or more informativeness values for the one or more images.









Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, September 6, 2022